Opinion issued March 9, 2021




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-20-00784-CV
                           ———————————
                     IN RE JAVIER MARTINEZ, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Javier Martinez, has filed a petition for writ of mandamus,

requesting that this Court order the trial court to vacate its order reinstating a

proceeding involving the modification of child support and enforcement of medical
support.1 We deny the petition2 and lift the stay imposed by December 1, 2020

order. All pending motions are dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.




1
      The underlying case is Javier Martinez v. Sylvia Yvette Martinez, Cause No.
      2015-75648, pending in the 246th District Court of Harris County, Texas, the
      Honorable Angela L. Graves-Harrington presiding.
2
      Relator’s petition is deficient because it lacks an adequate appendix and a record.
      See TEX. R. APP. P. 52.3(k)(1) (requiring original proceedings to be filed with
      appendix that contains “a certified or sworn copy of any order complained of, or
      any other document showing the matter complained of”); TEX. R. APP. P. 52.7
      (requiring record to include “certified or sworn copy of every document that is
      material to the relator’s claim for relief and that was filed in any underlying
      proceeding”). Relator’s appendix does not contain any live pleadings. Without
      the live pleadings, it is not possible to determine whether the trial court has
      continuing jurisdiction over this matter. See, e.g., TEX. FAM. CODE §§ 155.001–
      .003 (enumerating continuing jurisdiction of family courts in certain matters).

                                           2